Eaton, J.,
dissenting.
Since 2008, at least three different district coordinators of the District 5 Environmental Commission following site visits, and then the Superior Court, Environmental Division, following a two-day de novo hearing, have concluded that rock-crushing activities by North East Materials Group LLC *597(NEMG) within the longstanding Rock of Ages Corporation (ROA) industrial dimension-stone quarry complex18 do not constitute a substantial change from quarry operations that preexisted Act 250, and thus are exempt from the Act. As longtime district coordinator Edward Stanak stated in a November 2010 jurisdictional opinion concluding that no permit was required for proposed rock-crushing within the ROA tract: “Essential to this conclusion is the understanding that the extraction and processing sites are within the interior of the overall Rock of Ages industrialized setting.” Notwithstanding the consensus on this issue from those with specialized expertise in the Act 250 permitting process, and the ample evidence presented in the Environmental Division supporting this position, the majority holds that ROA cannot retain exempt status for mobile rock-crushing operations wholly within its industrial complex unless it can demonstrate a history of equivalent crushing activities at the exact proposed site. The majority arrives at this holding by effectively collapsing the bifurcated two-part substantial-change test into a single analysis and placing upon NEMG the burden of proving that the proposed rock crushing is not a substantial change to its grandfathered development. In my view, both the law and the facts support the Environmental Division’s determination that mobile rock crushing at the proposed level within the ROA industrial complex is an exempt preexisting development that cannot be considered a cognizable change from what has occurred within the complex since well before Act 250 became law. I cannot join the majority’s opinion, which would effectively require a new or amended Act 250 permit every time ROA moved its crushing activities from one site to another within the industrial complex. Accordingly, I respectfully dissent.
¶ 38. Before examining the relevant law, I emphasize some of the critical unchallenged findings made by the Environmental Division. Rock crushing is a common activity at dimension-stone quarries such as ROA that utilize waste material resulting from the extraction process. As the court found, rock crushing “at various locations [within a quarry operation] is customary in the *598industry because the equipment is often portable and the source of material may change.” Moreover, the court found that “[intermittent rock crushing is also customary based on waste material levels and demand for crushed rock.” These findings are supported by the testimony of Donald Murray, who, when asked whether a stone quarry could be run without stone crushing, responded that it was “possible if you’ve got the acreage and the money [to deposit the uncrushed waste material] but the development process is extremely expensive and if you can offset some of those costs [by selling crushed waste material], obviously it helps your bottom line.” Mr. Murray testified not only that rock crushing was “very common” at stone quarries in general but also that he had “personal knowledge” of rock crushing occurring at ROA since the 1960s. He further testified that the amount currently being crushed at the contested site was “much less” than the amount that had been done by previous companies in the past. In short, the court’s undisputed findings demonstrated that intermittent and mobile rock crushing is standard operating procedure at stone quarries and in fact has been going on within the ROA industrial complex for over one hundred years. Cf. 10 V.S.A. § 6081(k)(l) (defining “[a]ncillary activities” of slate quarry to include “crushing”).
¶ 39. In recounting the history of rock crushing at ROA, the Environmental Division relied not only on Mr. Murray’s personal knowledge of rock crushing there since the 1960s but also his “significant research into crushing activities at ROA preceding 1960.” Indeed, that research was the subject of several exhibits and multiple court findings regarding rock-crushing activities on the ROA tract from the early twentieth century until the present day. As the court noted, photographs from the first decade of the twentieth century showed a large crushing plant and a rock crusher located extremely close to the site of the crusher that is the subject of the instant dispute. The court found that another company conducted rock crushing within the tract as early as the mid-1920s and that “the crushing continued through the 1940s and into the 1960s.” The court also found that another company contracted for crushing a significant amount of material from the fall of 1969 into the spring of 1970.
¶ 40. Neither Neighbors nor the majority dispute these findings, but rather attack another finding in which the court described significant crushing activities that occurred in the late 1960s and *599produced materials for 1-89. Because those particular crushing activities apparently occurred just outside the ROA tract, the majority concludes that this finding cannot support the court’s ultimate finding that intermittent but regular crushing activities have occurred within the ROA tract for over a century. I disagree. Even discounting the Environmental Division’s two findings that concern crushing activities just outside the ROA tract, its remaining findings fully support its conclusion that regular but intermittent rock crushing has occurred at several locations within the ROA tract as an integral part of the grandfathered quarrying operation for over a century.
¶ 41. With these facts in mind, I examine the relevant law. As the majority points out, the burden of proving that a development is exempt from Act 250 because it preexisted the law and has not been abandoned is on the party claiming the exemption. See In re Request for Jurisdictional Op. re: Changes in Physical Structures & Use at Burlington Int’l Airport for F-35A (F-35A Case), 2015 VT 41, ¶ 26 n.7, 198 Vt. 510, 117 A.3d 457. That burden, however, “shifts to the proponents of jurisdiction to demonstrate that the project represents a substantial change to the preexisting development.” In re Vt. RSA Ltd. P’ship, 2007 VT 23, ¶ 10, 181 Vt. 589, 925 A.2d 1006 (mem.). With regard to this latter burden, the majority adopts the requirement of the former Environmental Board that the party seeking the exemption “produce information concerning the scope of the pre-1970 operation and the post-1970 operation sufficient ... to determine whether a substantial change has occurred.” In re Thomas Howrigan Gravel Extraction, Declaratory Ruling No. 358, slip op. at 14 (Vt. Envtl. Bd. Aug. 30, 1999) (quotation omitted), http://www.nrb.state.vt.us/lup/decisions/ 1999Air358-fco.pdf.
¶ 42. I agree that it makes sense for the proponent of the exemption, as the party in possession of any information on the scope of the development over the years, to make that information available, but I would emphasize that the burden of persuading the trier of fact that a substantial change has occurred remains with the party contesting the grandfathered exemption. See id. (“However, the burden of persuasion with respect to substantial change lies with those who contend that a permit is required.” (quotation omitted)). In my view, the reasoning underlying the majority’s reversal of the Environmental Division’s decision effectively places that burden on ROA rather than Neighbors.
*600¶ 43. Moreover, the majority skews the longstanding two-prong substantial-change test by collapsing the test into a single analysis. Early on, this Court adopted the Environmental Board’s two-part substantial-change test, under which Act 250 jurisdiction may be invoked under the following circumstances: “First, the Board must find a cognizable physical change to the pre-existing development. If such a change is found, the Board must conclude that the change has caused a significant impact under one or more of the ten criteria listed in § 6086 of Act 250.” In re II. A. Manosh Corp., 147 Vt. 367, 370, 518 A.2d 18, 20 (1986); see In re Barlow, 160 Vt. 513, 521, 631 A.2d 853, 858 (1993) (concluding that Board’s rule adopting two-part substantial-change test “has effectively become part of the Act 250 legislative scheme” and thus has same effect as any law passed by Legislature) (quotation omitted).
¶ 44. Accordingly, over the years, both the Board and this Court have consistently addressed each prong of the two-prong test separately, reaching the second prong only if the first prong is met. See, e.g., Vt RSA Ltd. P’ship, 2007 VT 23, ¶¶ 10-11 (noting that Board went on to analyze potential for significant impacts after finding that cognizable-change prong had been met); In re F.W. Whitcomb Constr. Co., Declaratory Ruling No. 408, slip op. at 11 (Vt. Envtl. Bd. Dec. 19, 2002), http://www.nrb.state.vt.us/lup/ decisions/2002/dr408-mod.pdf (“Because the Board finds no cognizable physical change, the Board does not go on to determine whether any change has the potential for significant impact under any Act 250 criterion.”).
¶ 45. Of the four reasons the majority proffers to support its holding that evidence of past crushing activities within an exempt industrial complex must be site-specific to retain a grandfathered exemption, the one to which the majority devotes the most attention is the notion that we must focus on the impacts of the development because Act 250 is concerned with environmental impacts.19 Notwithstanding that the majority purports not to *601reach the second prong of the substantial-change test concerning the potential impacts of a cognizable change, this reasoning is inconsistent with the Environmental Board decisions it relies on requiring that the first prong of the substantial-change test be met before any impacts are considered.
¶ 46. In re Clifford’s Loam & Gravel, Inc., Declaratory Ruling No. 90 (Vt. Envtl. Bd. Nov. 6, 1978), perhaps the earliest Board decision discussing the two-part substantial-change test, is a decision on which the majority relies heavily but that cuts against the majority’s reasoning and its ultimate holding. In that decision, the Board found that the gravel operation at issue, “although more visible and apparently having greater environmental impacts, is not materially different from the pre-1970 operation.” In its conclusions of law, the Board explained the legal effect of this finding:
The pre-existing gravel operation has not been changed even though it is apparent that the gradual expansion of the directly and visibly involved area is causing greater environmental impacts. The nature of such an operation is to continue to expand the area from which gravel has been removed. Criterion 9(E) and references in the statement of legislative intent set forth in Act 250 indicate that special importance was placed on extraction of earth resources by the Vermont General Assembly.
In accordance with the Board’s understanding of Act 250 and the legislative intent, we conclude that when a gravel operation commenced prior to Act 250 is expanded and operated in essentially the same manner as it was prior to Act 250, that only a substantial change in operation can trigger Act 250 jurisdiction. The fact that existing impacts including noise, dust, and traffic will be increased as the operation expands is not the controlling factor with respect to Act 250 jurisdiction.
*602Id. slip op. at 2-3 (concluding that because no change in operation occurred “there is no basis for holding further hearings to evaluate potential environmental impacts”).
¶ 47. In later decisions, the Board consistently reinforced this position. Indeed, in another decision relied on by the majority, the Board cited factors set forth in Clifford’s Loam & Gravel for determining whether a cognizable change had occurred, but emphasized “that contiguous expansion of the excavation area within the pre-existing tract is not a change, provided that the excavation operation is expanded and operated in essentially the same manner as it was before June 1, 1970.” Howrigan Gravel Extraction, slip op. at 18 (quotation omitted); see also In re Dale E. Percy, Inc., Declaratory Ruling No. 251, slip op. at 5 (Vt. Envtl. Bd. Mar. 26, 1992), http://www.nrb.state.vt.us/lup/decisions/1992/ dr251-fco.pdf (“The Board has previously ruled that contiguous expansion of the excavation area within the pre-existing tract is not a change, provided that the excavation operation is expanded and operated in essentially the same manner as it was before June 1, 1970.”); In re Weston Island Ventures, Declaratory Ruling No. 169, slip op. at 6 (Vt. Envtl. Bd. June 3, 1985), http://www.nrb. state.vt.us/lup/decisions/1985/drl69.pdf (agreeing “that gravel, quarry and mining operations do present unique realities, because unlike other developments, they will by their nature gradually expand to occupy a larger and larger area”).
¶ 48. In this case, as noted, the Environmental Division made unchallenged findings that rock crushing is a normal part of a dimension-stone quarrying operation and is customarily done in various locations within the operation because the equipment is often portable and the source of materials to be crushed changes. Moreover, as described above, NEMG presented ample evidence through the testimony of a longstanding employee and a multitude of exhibits that rock crushing has been going on as part of quarry operations for over a century within the contiguous tract of land it has owned for forty years.
¶ 49. Given the evidence presented by NEMG and the Environmental Division’s undisputed findings, there can be little doubt as to the existence of exempt intermittent rock-crushing activities within the ROA industrial complex that have always been part and parcel to the quarrying operations and that have never been abandoned. See In re Vill. Assocs. Act 250 Land Use Permit, 2010 VT 42A, ¶ 7, 188 Vt. 113, 998 A.2d 712 (“Under our standard of *603review, the Environmental Court determines the credibility of witnesses and weighs the persuasive effect of evidence, and we will not overturn its factual findings unless, taking them in the light most favorable to the prevailing party, they are clearly erroneous.” (quotation omitted)); In re R.E. Tucker, Inc., 149 Vt. 551, 557, 547 A.2d 1314, 1318 (1988) (“Where findings of the Board with respect to questions of fact are supported by substantial evidence on the record, they are conclusive.”); cf. In re Orzel, 145 Vt. 355, 359, 491 A.2d 1013, 1015 (1985) (concluding that commercial gravel operation preexisted Act 250 where findings indicated that gravel was removed intermittently and no evidence indicated abandonment of those intermittent activities); Howrigan Gravel Extraction, slip op. at 16 (finding preexisting gravel operation grandfathered and no abandonment at pit where extraction “occurred on a very limited basis”); In re Champlain Marble Corp., Declaratory Ruling No. 319, slip op. at 7 (Vt. Envtl. Bd. Oct. 2, 1996) (concluding that stone removal activity had not been abandoned despite “sporadic” activity and “minimal evidence” of ongoing extraction activity at time Act 250 was enacted).
¶ 50. The only real question is whether a permit is needed because the rock-crushing activities have moved to different locations within the ROA industrial complex. The majority cites the four guidelines set forth in Clifford’s Loam & Gravel for determining whether there has been a substantial change to gravel operations: (1) removing gravel on additional land; (2) opening a new area a substantial distance from the preexisting area; (3) changing the nature of the operation, for example by adding a stone crusher; or (4) removing gravel across a waterway or public highway “where it might be argued that the intervening ownership defined the limits of the pre-existing operation.” Id. slip op. at 3. Of course, this is not a gravel-crushing case. As the Environmental Division reasonably concluded, the gravel cases are not entirely analogous to the instant case because they involve continual extraction along a contiguous line. In a gravel operation, as opposed to a dimension-stone operation, the gravel itself is the principal product being extracted. In a dimension-stone operation, the loose stone, or grout, is a byproduct of the exempted granite extraction. As the Environmental Division pointed out, gravel cases in which the Board ruled that a permit was needed because the challenged gravel extraction was taking place in an entirely new area are not analogous to the situation here, where mobile *604rock-crushing activities have been moved to various quarry locations within the ROA industrial complex.
¶ 51. To the extent that the Clifford’s Loam & Gravel guidelines are analogous to this case, they do not support the majority’s holding. Rock crushing at the ROA site, as is typical of the dimension-stone quarry industry, is an ancillary activity that has been done intermittently during the last century at various locations within the industrial complex, including near the contested rock-crushing site. Thus, the instant situation does not involve opening up a new area or commencing the development on additional land.
¶ 52. Nor does it involve either a change in the development or an extraction of materials across a waterway or highway beyond what might be considered “the limits of the pre-existing operation.” Indeed, the cases finding cognizable changes in comparable large-scale gravel operations have involved an expansion of those operations not present here. Cf. In re Barlow, 160 Vt. at 517, 681 A.2d at 856 (noting that Board found cognizable changes in rate and frequency of gravel extraction and use of “portable stone crusher where none had been used before”); In re L.W. Haynes, Inc., 150 Vt. 572, 573, 556 A.2d 77, 78 (1988) (noting that Board found increased level of gravel extraction as well as establishment of continual operations, installation of permanent crusher, placement of an office and shop on property, and installation of two fuel tanks); In re R.E. Tucker, Inc., 149 Vt. at 558, 547 A.2d at 1315-16 (noting that Board found “installation of new equipment, a new roadway and excavation of settling lagoons, together with the withdrawal of water from the Dog River”); In re H.A. Manosh Corp., 147 Vt. at 369, 518 A.2d at 19 (noting that Board found “significantly expanded” gravel operation involving “the introduction of mechanized equipment constituting] a cognizable physical change to the pre-existing development”); In re L.W. Haynes, Inc., Declaratory Ruling No. 192, slip op. at 7 (Vt. Envtl. Bd. Sept. 25, 1987), http://www.nrb.state.vt.us/lup/decisions/1987/ drl92.pdf (concluding that cognizable-change prong of substantial-change test had been met by conversion of gravel pit to full-time operation, installation of crusher on permanent basis, installation of gate, doubling of width of access road, installation of office trailer, and increase in gravel extraction); Weston Island Ventures, Declaratory Ruling No. 169, at 5 (stating that permit for gravel operation would be required even assuming it preexisted Act 250 *605because of construction of new access road, installation of mobile home, operation of crusher, and three-fold increase in extraction).20
¶ 53. According to the majority, it is “inconceivable” that a stone quarry such as ROA “could obtain an open-ended permit to install a crusher at any location on its property that it chooses,” and thus it would be “incongruous” to adopt “a legal framework that treats crushing operations in one location as establishing a grandfathered right to crushing operations in any location on the tract.” Ante, ¶ 28. Once again, this reasoning demonstrates the majority’s failure to separate out the first prong of the established two-prong substantial-change test. As noted, the first prong of that test focuses on whether the development is being operated in essentially the same manner as it was prior to Act 250, irrespective of whether a permit would be needed for that same development. This is not a request for an original or amended permit. Rather, NEMG had the burden to demonstrate only that the challenged activity was preexisting and ongoing and to provide information from which the factfinder could determine that no substantial change had occurred. NEMG met that burden, and thus Neighbors bore the burden to persuade the Environmental Division first and foremost that a cognizable change had occurred, irrespective of any impacts resulting from the preexisting development. As the Board stated in Clifford’s Loam & Gravel:
Act 250 jurisdiction cannot be asserted simply because existing environmental impacts are increased even though the impacts could have been reduced or avoided. While *606criterion 9(E) makes it very unlikely that some of the present practices by Clifford’s would be allowed if Act 250 jurisdiction did apply, this ruling must be limited to a determination of whether or not an Act 250 permit is required. Unless applicable law and precedents create jurisdiction, there is no purpose served by evaluating the manner of the operation even if a “reasonable man” would find that operation environmentally objectionable.
Slip op. at 3.
¶ 54. The Environmental Division, as did several district coordinators, recognized that the overall nature of the preexisting development in this case is an expansive stone quarry that involves — and for over a century has always involved — intermittent rock crushing as an ancillary activity. The ROA industrial complex is contiguous, and the rock-crushing operations there have historically moved from one area of the complex to another depending on the source of the stone to be crushed. Because crushing has always been part and parcel to the contiguous stone-quarrying operations in the complex, there is no cognizable change to the preexisting development. This is the reasonable rationale of the Environmental Division and the several district coordinators in rejecting Act 250 jurisdiction for the rock-crushing activities. In my view, the law and common sense support this position.
¶ 55. I am authorized to state that Justice Skoglund joins this dissent.

 The Environmental Division found that the ROA quarrying operation is comprised of several smaller individual quarries that have been active from the late 1800s to the present. Donald C. Murray, an engineer who has worked for ROA since 1979, provided uncontested testimony that ROA has existed in its present form with the aggregated quarries since the mid-1940s.


 The other three reasons the majority proffers are that: (1) Act 250 exemptions should be read narrowly; (2) the Environmental Division’s tract-wide approach to assessing substantial changes is at odds with our historical treatment of gravel-pit cases; and (3) the Environmental Division’s conclusion that there is no cognizable physical change to the ROA development is inconsistent with past cases in which this Court has found even relatively modest changes to be cognizable changes that satisfy the first prong of the substantial-change test. Regarding the first reason, the majority itself acknowledges an equally important general principle that this *601Court must be “mindful, when considering Act 250’s jurisdictional threshold, that legislation in derogation of common law property rights will be strictly construed.” In re CVPS/Verizon Act 250 Land Use Permit, 2009 VT 71, ¶ 14, 186 Vt. 289, 980 A.2d 256 (quotation omitted). Regarding the other two reasons, as discussed below, I believe that the Environmental Division’s decision is consistent with the relevant law.


 The majority cites two cases from this Court in support of its assertion that even modest physical changes are treated as cognizable changes that satisfy the first prong of the substantial-change test. One case involved the addition of antennas on a church, see Vt. RSA Ltd. P’ship, 2007 VT 23, ¶ 11, while the other involved the conversion of cabins into condominiums without any physical changes, In re Gallagher, 150 Vt. 50, 51, 549 A.2d 637, 638 (1988). Neither case involved any challenge regarding the first prong of the substantial-change test. In the first case, this Court rejected the neighbors challenge to the Board’s substantial-change analysis under criteria 8 and 10 of Act 250, Vt. RSA Ltd. P’ship, 2007 VT 23, 1114, while in the second case, which did not even involve a grandfathered exemption, we reversed the Board’s ruling because the Board failed to give the parties an opportunity to present evidence on whether the proposed condominium conversion would amount to a “material” or “substantial” change requiring an amended permit, Gallagher, 150 Vt. at 53, 549 A.2d at 639. In any event, neither case has factual circumstances even remotely similar to those here involving an expansive quarry complex.